Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of the level of nutrient medium being set to allow roots of the seedling to be partially immersed. However, size and length of roots may vary, can change depending on the growth of the plant, or vary depending on the type of plant. It is unclear how the level of nutrient medium can be set so that the roots are consistently immersed in the nutrient medium. 
In claims 1 and 18, it is unclear what the limitation “or less, or both” refers to. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 14, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goto et al US 2021/0351328.
Regarding claim 12, Goto discloses a plant cultivation light source comprising: a main light source and an auxiliary light source (Goto, ¶0036), wherein the main light source emits light having at least two peak wavelengths, the at least two peak wavelengths falling within a wavelength region absorbed by chlorophyll (in that the wavelengths fall within red and blue ranges), wherein the light emitted from the main light source and the auxiliary light increases the content of a phytochemical in the plant (given the device of Goto, the results are inherent), and wherein the phytochemical is ginsenoside.
Regarding claim 14, Goto further the main light source emits red light and blue light (Goto, ¶0243).
Regarding claim 16, Goto further discloses the auxiliary light source emits white light (Goto, ¶0034).
Regarding claim 19, Goto further discloses the plant cultivation light source emits light having a wavelength of 400 nm to 700 nm (Goto, ¶0036).
Regarding claim 20, Goto further discloses the light emitted from the plant cultivation light source has a light intensity of greater than 27 PPFD(pmol/m2/s) and less than 268 PPFD (Goto, ¶0142).

Claim(s) 12-15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuse et al US 202/10137022.
Regarding claim 12, Fuse discloses a plant cultivation light source comprising: a main light source and an auxiliary light source (Fuse, abstract), wherein the main light source emits light having at least two peak wavelengths, the at least two peak wavelengths falling within a wavelength region absorbed by chlorophyll (in that the wavelengths fall within red and blue ranges), wherein the light emitted from the main light source and the auxiliary light increases the content of a phytochemical in the plant (given the device of Fuse, the results are inherent), and wherein the phytochemical is ginsenoside.
Regarding claim 13, Fuse further discloses the main light source emits light having a first peak wavelength and a second wavelength peak, and intensity of the first peak wavelength is the same as intensity of the second wavelength peak (Fuse, ¶0043, 0045).
Regarding claim 14, Fuse further the main light source emits red light and blue light (Fuse, abstract).
Regarding claim 15, Fuse further discloses wherein intensity of the red light emitted from the main light source is the same as intensity of the blue light emitted from the main light source (Fuse, ¶0043, 0045).
Regarding claim 17, Fuse further discloses the main light source and the auxiliary light source emit light during a light period and do not emit light during a dark period, the light period being set to 16 hours per day and the dark period being set to 8 hours per day (Fuse, ¶0118).
Regarding claim 19, Fuse further discloses the plant cultivation light source emits light having a wavelength of 400 nm to 700 nm (Fuse, abstract).
Regarding claim 20, Fuse further discloses the light emitted from the plant cultivation light source has a light intensity of greater than 27 PPFD(pmol/m2/s) and less than 268 PPFD (Fuse, ¶0043, 0045).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2018020935; US 2014/0170733; US 2021/0391498.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642